DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1 and 17, submitted October 27, 2020 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 6 - 7, filed October 27, 2020, with respect to the rejection of claims 1 – 11 and 19 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1 – 11 and 19 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed October 27, 2020, with respect to the rejection of claims 1, 3, 9, 10 and 11 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1, 3, 9, 10 and 11 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 8 - 9, filed October 27, 2020, with respect to the rejection of claims 17, 18 and 20 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 17, 18 and 20 under 35 USC 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with G. Peter Nichols on February 22, 2021.
The application has been amended as follows: 
In the claims:
Please cancel claims 12 – 16.

Allowable Subject Matter
Claims 1 – 11 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on October 27, 2020 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections in the previous Office Action.
Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data basis for the claimed subject matter and did not discover any reverence which anticipates the claimed subject matter or would form the basis for concluding that the claimed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622